IN THE SUPREME COURT OF THE STATE OF DELAWARE

 KATHRYN MENNEN, SARAH               §
 MENNEN, ALEXANDRA                   §   No. 1, 2016
 MENNEN, SHAWN MENNEN and            §
 JOHN MENNEN,                        §
                                     §
                                     §   Court Below—Court of Chancery
         Plaintiffs Below-
                                     §   of the State of Delaware
         Appellants/Cross-Appellees,
                                     §
                                     §   C.A. No. 8432
         v.
                                     §
                                     §
 FIDUCIARY TRUST                     §
 INTERNATIONAL OF                    §
 DELAWARE, in its capacity as the §
 individual trustee of the TRUST     §
 ESTABLISHED BY GEORGE S.            §
 MENNEN FOR THE BENEFIT OF §
 GEORGE JEFF MENNEN, a               §
 Delaware trust,                     §
                                     §
         Defendant Below-Appellee, §
                                     §
         v.                          §
                                     §
 GEORGE JEFF MENNEN,                 §
                                     §
        Defendant Below-             §
        Cross-Appellant.             §

                       Submitted: May 3, 2017
                       Decided:   June 21, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.
                                     ORDER

      This 21st day of June 2017, after careful consideration of the parties’ briefs

and the record on appeal, we have determined that the Court of Chancery’s August

18, 2015 Order Adopting Master’s Report, December 8, 2015 Order and Final

Judgment, and February 27, 2017 Report Pursuant to Delaware Supreme Court Rule

19(c) should be affirmed for the reasons stated by the Court of Chancery and by the

Master in Chancery in her well-reasoned April 24, 2015 final report on the motion

for summary judgment and her April 24, 2015 final report on the merits (as revised

April 27, 2015).


      NOW, THEREFORE, IT IS ORDERED that the final judgment of the Court

of Chancery is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice




                                         2